DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-11, 13, 14, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kolanek (2016/0048129) in view of Marks et al. (5461960).
In reference to claim 1, Kolanek discloses a countermeasure dispensing system (CMDS) comprising: 
a sequencer unit (figure 3, element 350A or 350B; paragraph 62); 
a first dispenser operably connected to the sequencer unit (dispenser 200A or 200B); and 
a first expendable that is fired in response to receiving a fire signal from a fire interface (figure 7, cartridge 710 + eject vehicle 400, fire interface 755); and 
a power and communication interface that is different than a fire interface and connects the first expendable to the dispenser, wherein the sequencer communicates with the first expendable via the power and communication interface (figure 7, elements 740+745 or 745+760; paragraphs 62 and 94).
Thus, Kolanek discloses the claimed invention, except fails to explicitly disclose that the first dispenser comprises a fire pin adapted to transmit fire signals therethrough. However, Marks teaches that it is known to form the fire interface of a dispenser as a fire pin, in order to transmit a firing signal(s) to an expendable (figure 3, firing pins 30 on a standard breech plate, or firing pins 31 on an interface plate; column 2, lines 12-20; column 3, lines 19-29). Thus, it would have been obvious to one of ordinary skill in the art to form the fire interface of Kolanek as a fire pin, in order to transmit a firing signal(s) to the expendable.

In reference to claim 2, Kolanek in view of Marks makes obvious the claimed invention (Kolanek: paragraph 13 and figure 8; eject vehicle 400 is clearly smart).
In reference to claims 3 and 4, Kolanek in view of Marks makes obvious the claimed invention (Kolanek: figure 7, element 740).
In reference to claim 8, Kolanek in view of Marks makes obvious the claimed invention. Kolanek discloses that the dispenser can be an AN/ALE-47 dispenser, which is known to those of ordinary skill in art as configured to house a plurality of expendables (figure 2A and paragraph 59). Further, a person of ordinary skill in the art knows that an AN/ALE-47 dispenser utilizes a breech plate that provides connection(s) of the various interfaces (power, communication, firing, etc.) to the plurality of expendables. At a broad level, the breech plate can be considered as the power and communication interface that connects the plurality of expendables to the dispenser.
In reference to claim 9, Kolanek in view of Marks makes obvious the claimed invention (Kolanek: paragraph 73, “different warheads”).
In reference to claims 10 and 11, Kolanek in view of Marks makes obvious the claimed invention (Kolanek: figure 7, element 760 and 795; paragraph 94).
In reference to claim 13, Kolanek in view of Marks makes obvious the claimed invention (Kolanek: paragraphs 63, 94, and 118).
In reference to claim 14, Kolanek in view of Marks makes obvious the claimed invention, except Kolanek fails to explicitly disclose a non-pyrotechnic expendable. However, the examiner takes Official Notice that it is well-known to form an expendable as non-pyrotechnic, in order to allow for safer handling, flashless dispensing, reuse of a cartridge, varied ejection force, and economical reloading. Thus, it would have been obvious to one of ordinary skill in the art to form the expendable of Kolanek as non-pyrotechnic, in order to allow for safer handling, flashless dispensing, reuse of a cartridge, varied ejection force, and economical reloading.
In reference to claim 16, Kolanek in view of Marks makes obvious the claimed invention. Kolanek discloses that the dispenser can be an AN/ALE-47 dispenser, which is known to those of ordinary skill in art as configured to house a plurality of expendables (figure 2A and paragraph 59). The expendables of Kolanek (figure 7) each include a wireless receiver (760) that is connected wirelessly to a wireless transmitter, wherein the power and communication interface can be considered as comprising the wireless transmitter.
In reference to claim 17, Kolanek in view of Marks makes obvious the claimed invention (Kolanek: paragraph 73, “different warheads”).
In reference to claims 18 and 20, Kolanek in view of Marks makes obvious the claimed invention, as set forth above in the reference to claim 1 (also see Kolanek, figure 7, center pin 750). The structure taught by Kolanek in view of Marks directly sets forth or implies the steps of the claimed method, as would be readily apparent to one of ordinary skill in the art.

Claims 5-7, 10-12, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kolanek in view of Marks and further in view of Dejardin Didier (FR 2873804 A1; “Didier”).
In reference to claim 5, Kolanek in view of Marks makes obvious the claimed invention, except for wherein the power and communication interface includes a first wire interface and a second wire interface, wherein the first expendable communicates with the sequencer via the first wire interface, and wherein the expendable is powered via the second wire interface. However, Kolanek discloses that the sequencer controls the dispenser (paragraph 62). Further, Kolanek remains silent as to the exact structure of the power and communication interface, as shown in figure 7 as “Power” and element 740. Didier teaches that it is known to form a power and communication interface with a first wire interface and a second wire interface, wherein a first expendable communicates with a controller via the first wire interface, and wherein the expendable is powered via the second wire interface, in order to provide an expendable with power and data communication (provided translation, lines 113-117, 134-142, and 194-199). Thus, it would have been obvious to one of ordinary skill in the art to form the power and communication interface of Kolanek with a first wire interface and a second wire interface, wherein the first expendable communicates with the sequencer via the first wire interface, and wherein the expendable is powered via the second wire interface, in order to provide the expendable with power and data communication in a known manner.
In reference to claim 6, Kolanek in view of Marks and further in view of Didier makes obvious the claimed invention, as set forth above in the reference to claim 5 (Didier, translation, lines 113-117).
In reference to claim 7, Kolanek in view of Marks and further in view of Didier makes obvious the claimed invention as set forth above in the reference to claim 5 (Didier, translation, lines 134-142).
In reference to claims 10 and 11, Kolanek in view of Marks and further in view of Didier makes obvious the claimed invention (Didier, translation, lines 113-117, 134-142, and 194-199; figure 1, wireless connections K1, Ki; figure 2).
In reference to claim 12, Kolanek in view of Marks and further in view of Didier makes obvious the claimed invention (Didier, translation lines 113-117, 134-142, and 194-199, “transformers” constitute near field magnetic induction connections; figure 1, wireless connections K1, Ki; figure 2).
In reference to claim 15, Kolanek in view of Marks and further in view of Didier makes obvious the claimed invention (Didier, translation, lines 113-117, 134-142, and 194-199).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kolanek in view of Marks and further in view of Barlow (GB 2472077 A).
Kolanek in view of Marks makes obvious the claimed invention, except for wherein the power transferred from the sequencer to the expendable has a persistent current that exceeds a maximum no fire current rating for the expendable. However, Barlow teaches that it is known for an expendable to have a no fire current rating for safety and testing purposes (page 6, last line, to page 7, line 2). Further, Barlow teaches the application of a persistent current exceeding the no fire current, in order to provide reliable and predictable firing of the expendable (page 7, lines 4-5, 16-18; page 8, lines 15-18). Thus, it would have been obvious to one of ordinary skill in the art to provide the method with a step of transferring power from the sequencer unit to the expendable, the power having a persistent current that exceeds a maximum no fire current rating for the expendable, in order to provide enhanced safety, a testing window at low current, and reliable and predictable firing of the expendable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Holmstrom (5351597), Plummer (5413024), Lannon (5411225), Schillreff et al. (3808940), Cotton, III et al. (5773749), Carter (4063485), Wallace (4135455), Wallace (4313379), Neff (8365664), Laine (2006/0288857), Jones et al. (20100089226), Zatterqvist (2013/0167711), Theiss (2015/0331417), Dube et al. (2019/0234718), 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL J KLEIN whose telephone number is (571)272-8229. The examiner can normally be reached 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GABRIEL J. KLEIN
Examiner
Art Unit 3641



/Gabriel J. Klein/Primary Examiner, Art Unit 3641